Citation Nr: 1621978	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1977 to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decisions from the Department of Veterans Appeals (VA) Regional Office (RO) in Huntington, West Virginia.  

On August 26, 2015, the Board issued a decision denying the Veteran's 38 U.S.C.A. § 1151 claim for residuals of a cerebrovascular accident.  However, in December 2015, the Board vacated that decision due to an extension request from the Veteran's representative in order to submit additional evidence in support of the Veteran's claim that was made prior the Board's decision.  The requested three months has passed and as such, this claim is before the Board once again for appellate consideration.  


FINDING OF FACT

The Veteran did not suffer any new or additional disability associated with cerebrovascular accident as a result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1151 Claim 

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected.  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).  

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

(1) was not the result of the Veteran's willful misconduct; and

(2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d). 

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).
Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

Third, with regard to causation, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d). 

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1).  Minor deviations from those requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Id.

With regard to reasonable foreseeability, whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  However, if the Board makes an initial determination that any additional disability was not caused by VA, the Board is not required to make a finding as to whether the event in question was reasonably foreseeable.  See 38 C.F.R. § 3.361(c); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005). 

Thus, section 1151 contains two causation elements-a Veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  See 38 U.S.C.A. § 1151(a)(1).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id. 
In determining whether § 1151 compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The present case, however, concerns a claim of a failure to treat or diagnose a disability.  The Court has recognized the "difficulty in assessing the element of causation in cases involving an omission, such as a failure to diagnosis, versus those based on a commission, or an affirmative act, that leads to clearly identifiable injuries."  Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation-the failure to diagnose--resulted in additional disability or death." Roberson, 22 Vet. App. at 364-65. 

In other words, in order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson v. Shinseki, 607 F.3d 809, 817 (2010)(upholding GC's elements of a claim based on a failure to treat); VAOPGCPREC 05-01; see also 38 C.F.R. § 19.5 (2012) (stating that the Board is bound by precedent opinions of the VA's General Counsel).  The Board acknowledges that these elements were delineated by VA's General Counsel as part of the version of 38 U.S.C.A. § 1151 effective for claims filed prior to October 1, 1997.  However, despite the fact that the law in effect at such time did not contain a "fault" requirement as it now does, the courts have determined that it is impossible to delineate proximate cause without speaking in terms of duty when considering a claim based on failure to diagnose, even for claims filed prior to the change in law.  Roberson v. Shinseki, 607 F.3d 809, 816 (Fed. Cir. 2010), aff'g 22 Vet. App. 358 (2009).  As such, there has been no real change in the standard for these claims concerning a failure to diagnose and the elements delineated by VA's General Counsel remain relevant to claims filed after October 1, 1997, such as the present appeal.

The Veteran has asserted entitlement to compensation under section 1151 for residuals of a cerebral vascular accident ("CVA"), she suffered in April 2009.  

The evidence of record shows that the Veteran presented at the Huntington VAMC with left-sided numbness on April 30, 2009.  The Veteran complained of decreased sensation on the left side of her face, but had normal speech and no localized weakness.  A head CT was ordered and it was reported that there were no observable acute changes and the Veteran was discharged.  The following day, the Veteran reported to the VA outpatient clinic and stated that her symptoms were worsening, and she complained of left side numbness from her face down to her hip.  She was seen by a primary care provider and her neurological examination was deemed normal.  At no time did the Veteran mention that she had a headache, but the primary care physician believed that the Veteran was suffering from migraine symptoms.  An MRI was ordered and was completed on May 4, 2009.  The evidence of record shows a nurse's note that an outside MRI provider called to leave a message for Dr. Mattum stating that there were noticeable ischemic changes in the right parietal lobe.  There is no evidence that Dr. Mattum did anything with this information other than co-sign the note on May 6, 2009.  Further, there was no evidence that the nurse or Dr. Mattum forwarded this information to doctor that ordered the MRI, Dr. Rajan.  On May 5, 2009, the Veteran was again examined by Dr. Rajan because the numbness the Veteran was experiencing had spread to her knee and she was reporting a headache.  There is no mention of the MRI results on Dr. Rajan treatment notes from May 5, 2009.  The Veteran's diagnosis remained a migraine.  On the evening of May 5, 2009, the Veteran was seen at the VA emergency room with complaints of a migraine that had lasted a week with left sided numbness.  Treatment notes from the emergency room mention that an MRI had been complete, without any mention of the results.  Upon examination, it was determined that the Veteran had normal sensation and the diagnosis of a migraine was continued.  On May 6, 2009, the Veteran went to St. Mary's Medical Center and presented with a history of migraine headache, history of pituitary tumor, status post transsphenoid resection and six weeks of radiotherapy.  She reported that nine days prior to her admission at St. Mary's she had a flare ups of migraines and took her home medications and went to sleep.  When she awoke the next morning, she felt left sided numbness, initially involving the left upper extremity, the side of her chest wall and abdomen, to the thigh and later into the lower extremity and leg region.  The Veteran was admitted to the neurological floor of St. Mary's under the care of Dr. Barebo.  The Veteran underwent a CT angiography of the head and neck with the findings of a questionable right carotid convexity and cerebrovascular accident.  She was diagnosed with an ischemic cerebrovascular accident, stress factor and radiation induced vasculopathy and/or cardioembolic phenomenon.  She was started on Coumadin and discharged to her home on May 13, 2009.  

The Veteran has a complicated medical history, as she was diagnosed with a pituitary macroadenomal in 1998 subsequently underwent two transphenoidal surgeries followed by an open craniotomy and radiotherapy.  She was left with severe bilateral visual loss.  The Veteran also has a long history of chronic headaches with multiple visits to the emergency room throughout her life.  

It is the Veteran's assertion that due a misdiagnosis of her symptoms she suffered disabilities to include vision loss of the right eye from a blood clot, memory loss, psychiatric conditions, impaired cognitive skills, and left sided neuropathy.  

As evidence to support her claim, the Veteran submitted a statement from her husband dated March 2011.  In this statement, he recites the facts as described above.  He also states that because of the undiagnosed stroke at the Huntington VA the Veteran lost more of the very limited vision that she did have.  He claims that the Veteran's forgets things more easily since the stroke, she forgets numbers and time, she does not want to go the doctors anymore, and gets very agitated.  

The Veteran underwent a VA examination in August 2009 relating to her 1151 claim.  After a review of the Veteran's file, the examiner concluded that the Huntington VA, including the medical staff and neurologist did the appropriate measures in a timely fashion for treatment of her stroke with left-sided hemiparesis.  Therefore, it was not carelessness, negligence, lack of proper skill, error of judgement, or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment.  

The Veteran's file was previously before the Board in September 2014, and at that time, the Board requested a medical opinion from a medical expert.  The expert was asked to answer four questions: (1) based upon the Veteran's medical history and symptoms presented on April 30, 2009 and May 1, 2009 did VA fail to timely diagnose the condition?  (2) If VA failed to timely diagnose the condition, would a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment?  (3) Did the Veteran suffer additional disability, which probably would have been avoided if proper diagnosis and treatment had been rendered?  (4) If VA timely diagnosed the condition are the Veteran's residuals of her CVA to include; increased blindness, left side neuropathy, major depressive disorder, made worse by the VA's carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of the VA in furnishing treatment to the Veteran? 

The medical expert's answers to the questions are as follows: 

(1) At the time of her initial presentation on April 30th, the evaluation was appropriate given the complicated history and lack of clear physical finding (except facial numbness) and the fact that no headache was mentioned at the time.  Subsequently, however, lack of communication and apparent inadequate review of the computer records led to a delay in diagnosis.  The evaluation on May 1st by a provider who apparently was not the Veteran's usual provider led the conclusion that her symptoms were a migraine variant.  However, on my review of the records, there was no prior history of headache associated with numbness or other neurological symptoms.  In addition, no mention of a headache was made by the provider at the time of the exam.  A change in headache characteristics in a chronic headache patient should lead to further evaluation, which was done by ordering the MRI.  The MRI report was called to a nurse on May 5th and the abnormal findings noted in her note.  However, she apparently tried to call the Veteran's regular provider (it is not clear whether this provider was actually contacted and the note was not cosigned until the following day).  The covering provider was not contacted and apparently did not see the nurse's note when he saw the Veteran later that day.  Similarly, the ED provider who saw the Veteran that evening also made no acknowledgement of the MRI findings simply stated that an MRI had been done.  These communication breakdowns led to a delay in diagnosis, which was not made until the following day at the outside facility.  

(2)  There were multiple points where communication was inadequate.  The care of the Veteran was complicated by the absence of her normal primary care provider.  The MRI was appropriately ordered but recognition of the abnormal results did not occur.  This breakdown included failure to contact the ordering provider as well as inadequate review of the computer record by the covering primary care provider and the ED provider.  The assumption that the sensory symptoms were due to atypical migraine also likely led to coloring of the thought patterns of the providers seeing the Veteran.  The underlying issues in this case were system issues that led to failure to make an earlier diagnosis.  

(3)  The Veteran likely did not suffer any additional disability due to the delay in diagnosis.  At the time of her initial presentation on April 30th, the evaluation and work-up was appropriate.  In retrospect, it is easy to recognize that her symptoms were due to an evolving stroke, but most providers would have approached her treatment similarly given the information at that time.  Even if it would have been recognized that this was a stroke, definitive treatment (i.e. TPA) would likely not have been offered because of the apparent time between symptom onset and ED evaluation.  This is difficult to state with certainty because of lack of clear documentation of timeframes.  Whether earlier initiation of Coumadin would have altered outcome is impossible to determine.  

(4)  See answer to question 3.  

Also of evidence is a letter from the Medical Center Director at the Huntington VA to Congressman Rahall that addresses the Veteran's 1151 claim.  This letter states that the Veteran's care was reviewed in detail by the Chief of Medicine, Dr. Michael Skeens.  On his review, Dr. Skeens identified that no errors in communication between the Emergency Room Physicians occurred.  Dr. Skeens found that the Veteran's symptoms were compatible either with a stroke or with a variation of a migraine headache.  The Veteran had suffered from migraine headaches previously.  A negative CAT scan of the brain, performed at the time of the Veteran's initial presentation also identified no evidence of a stroke.  These facts made a variant migraine headache the most likely diagnosis at the time of the Veteran's initial evaluation.  An MRI scan performed four days later did reveal a possible stroke, however, even at that time the diagnosis of a stroke was not definite.  The initial diagnosis given by the Emergency Room Staff was appropriate in light of the available information at the time of the Veteran's initial evaluation.  The staffing of the Emergency Department at the Huntington VAMC has been reviewed repeatedly and determined to be appropriate.  In the future, Huntington VAMC will continue to make every effort to provide the Veteran with timely and state-of-the-art medical care, according to Dr. Skeens.  

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

The evidence does establish that the Veteran suffered a CVA between April 30, 2009 and May 6, 2009 with residual disabilities of reduced vision and left side neuropathy.  The record also reflects some breakdown in the treatment of the Veteran that led to failure to render an earlier diagnosis.  As the medical expert explained in the opinion received in December 2014, the covering provider was not timely contacted after an MRI, the ED made no acknowledgement of the MRI findings and it was unclear whether the veteran's regular treating physician received the MRI findings until the report was cosigned the next day.  Further, the expert indicated that there were several system issues and communication breakdowns.  Although the expert did not definitely state that a physician exercising the degree of skill and care ordinarily required should have diagnosed the condition, the totality of the opinion is clear: the Veteran's case was complicated by the absence of her normal provider, failure to report to the covering providers important diagnostic testing and assumptions made concerning the diagnosis.  It is reasonable to infer from this that a medical professional exercising skill and care required of the profession should not have made such errors or had such breakdowns in the course of the treatment.  

The record does not clearly establish that the Veteran suffered additional disability due to the delay in the diagnosis.  The expert explained that the Veteran did not likely suffer additional disability due to the delay as at the time of her initial presentation the work up was appropriate.  He explained that in retrospect it is easy to recognize her symptoms were due to an evolving stroke but most providers would have approached her treatment similarly given the information at the time.  Furthermore, the examiner opined that even if the providers recognized the symptoms as a stroke at an earlier time, definitive treatment would not have been offered because of the apparent time between symptom onset and ED evaluation.  Additionally, the examiner noted that it would be impossible to determine whether earlier initiation of medication would have altered the outcome.  

There is no opinion of record, other than that of the Veteran and her husband, that she suffered the CVA and the additional residuals of such CVA due to the delay in care.  The Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also acknowledges the Veteran's statement in which she reported that she believes that there was an error in judgment by the Huntington VA that lead to a delay in her diagnosis of a CVA.  See December 2012 Statement.  Indeed as noted above, the expert even acknowledges there was a delay in diagnosis.  However, the Veteran has not provided any private medical opinions or treatment notes that support her opinion that the delay in diagnosis resulted in additional disability.  The Veteran's own lay opinion on the questions of etiology and medical practices is not competent evidence in this matter.  These matters are complex medical questions beyond the scope of lay observation, especially in light of the existing alternative etiological factors (such as the Veteran's several significant risk factors for CVA identified in the medical evidence).  An opinion as to the cause of a CVA and residuals would involve analysis of clinical testing, such as CT scans, MRIs, MRAs, echocardiograms, and a knowledge of highly complex neuroanatomy and an understanding of the workings of the brain, vascular system and nervous system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  In expressing an opinion as to cause and negligence, the Veteran is not reporting readily apparent symptoms, nor is she reporting a contemporaneous medical diagnosis or describing symptoms that were later diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d at 1377.  Furthermore, in the present case, we are dealing with a question of an alleged misdiagnosis or failure to treat the condition.  The Veteran has not demonstrated she has knowledge of the acceptable medical practices in diagnosing and treating strokes such that her statements would be competent, nor has she indicated that the failure in the standard of care was such that it would be readily apparent to a layperson (e.g. amputating the wrong extremity).  See OGCPREC 05-01 (noting that generally, determinations as to whether a physician's diagnosis, treatment or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and therefore must be shown by medical evidence).

The most probative evidence in this complicated matter is the expert opinion.  The medical opinions from a neurologist explains his conclusion with reliance upon the correct factual history in pertinent regards, reference to the medical standard of care, and also explanation that the Veteran's CVA was associated with a number of significant risk factors in the Veteran's case that were not due to VA medical care.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).
The preponderance of the probative competent evidence in the record that addresses these questions weighs against the Veteran's claim.  These opinions are by a medical professionals (who are competent to provide such opinions), and the opinions identified by the Board as most probative to reflect familiarity with the pertinent facts of record and are accompanied by rationales that refer to accurate factual data for support.  The Board finds that the VA examiners' opinions from medical doctors are the most probative opinions on the essential medical questions in this matter and are more persuasive than the contrary opinions of the Veteran and her spouse.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for CVA.  Accordingly, that claim must be denied.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated June and August 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate her claim for an 1151, for direct service connection, and to reopen a previously denied claim.  She was also informed of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).   
  
The Veteran was provided VA examinations in August 2009 as well as a January 2015 expert medical opinion, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history and provide a medical opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.







ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for cerebrovascular accident is denied.




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


